DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and amendments filed 1/19/22 have been entered and considered. Claims 1, 3-11, 16-21, 24, 26, 28-29 are cancelled.  Newly admitted 31 has been entered.
Allowable Subject Matter
Claims 2, 12-15, 22, 23, 25, 27, 30 and 31 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s arguments, amendments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest an electrical junction comprising: an interface layer disposed between and in contact with a conductor and a semiconductor material, the interface layer containing a passivation material that bonds to the semiconductor material by way of terminating dangling bonds that are at a surface of the semiconductor material adjacent the passivation material the interface layer having a thickness that permits current to flow between the conductor and the semiconductor material when the junction is biased (claim 12) and a passivated Schottky barrier .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
February 1, 2022